Citation Nr: 1808320	
Decision Date: 02/08/18    Archive Date: 02/20/18

DOCKET NO.  11-32 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Army from October 1978 to September 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In the November 2011 substantive appeal (via VA Form 9), the Veteran requested a hearing before a Veterans Law Judge (VLJ).  The hearing was scheduled for April 15, 2015, and a March 2015 notice letter informed the Veteran of the time, place, and location of the hearing.  The Veteran failed to appear for the scheduled hearing and did not provide good cause or otherwise request the hearing be postponed or rescheduled.  Accordingly, the Board will proceed as if the request for the hearing has been withdrawn.  38 C.F.R. § 20.704(d) (2017).

The appeal was previously remanded by the Board in October 2015 and August 2017.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for bilateral hearing loss.  In October 2015 and August 2017, the Board remanded the appeal to, inter alia, afford the Veteran an examination to assist him in substantiating his claim.  The requested examination was completed in November 2017.  The auditory findings obtained from objective testing during the examination satisfy the requirements of 38 C.F.R. § 3.385; thus, the Veteran's bilateral hearing loss is considered a disability for VA purposes.  Regarding the etiology of the disability, the examiner determined that an opinion could not be offered without resorting to speculation.  The examiner reasoned that the Veteran's enlistment examination showed normal hearing thresholds at all frequencies tested bilaterally, but no hearing test was located in the file from the time of his separation from service.  A signed form was found that indicated he waived his opportunity for a complete physical exam at the time of his separation.  Due to the fact that no quantitative information regarding hearing levels at the time of separation from service was available, no comparison to hearing levels at the time of enlistment could be made.  Accordingly, any comments regarding cause of hearing loss as it related to military noise exposure would be mere speculation.

The Board finds the November 2017 VA examiner's opinion to be inadequate to decide the claim.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  First, the basis for the examiner's rationale is unclear.  "It is possible that the examiner's opinion is based on the supposition that hearing loss attributable to noise exposure would result in an immediate, measurable change in hearing acuity that would be reflected on an audiometric test;" however, if that was the examiner's belief, it was expressed in a cursory manner.  McKinney v. McDonald, 28 Vet. App. 15, 29-30 (2016).  Second, the examiner did not consider the lay evidence of record in formulating the opinion.  Id. at 30-31 (citing Barr, 21 Vet. App. at 310-11).  The Veteran has related information such as why he believes his current hearing loss is related to service and what types of noise exposure he had during and after service.  See, e.g., VA treatment record (9/20/2010) and September 2010 VA Form 21-4138.  This exemplifies evidence that is pertinent and should be considered.  Accordingly, remand is required for a supplemental VA medical opinion.  38 C.F.R. § 4.2.  The examiner should provide a clear rationale for the opinion and consider all pertinent evidence of record.

The Board also notes that during the course of VA treatment the Veteran reported that he underwent a private hearing test in 1980.  The record does not contain this hearing test or any other non-VA treatment for hearing loss.  Accordingly, on remand, the Veteran is asked to identify and submit, or authorize VA to obtain, all non-VA treatment records relating to his hearing loss.  38 C.F.R. § 3.159(c)(1).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file any outstanding VA treatment records more recent than November 16, 2017.  It should be noted that the Veteran has recently received treatment at the Charleston, Birmingham, Tuscaloosa, and Dublin VA Medical Centers.

2.  Contact the Veteran and request that he identify and submit, or authorize VA to obtain, all non-VA treatment records relating to his hearing loss, to include those relating to a 1980 hearing test.  If any records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  Obtain a supplemental VA medical opinion concerning the etiology of the Veteran's hearing loss.  If possible, the opinion should be authored by the same audiologist who conducted the November 2017 VA examination.  The examiner must review the entire claims file, to include a copy of this REMAND, in conjunction with writing the opinion.

THE EXAMINER MUST REVIEW THIS REMAND AS IT DISCUSSES THE PRIOR OPINION AUTHORED IN NOVEMBER 2017.

The examiner is asked to answer whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current hearing loss is related to his active service.

A complete rationale must be provided for all opinions expressed.  The rationale should consider all pertinent evidence, to include the Veteran's statements.  Moreover, the examiner is advised that the inability to provide an opinion without resorting to speculation must be based upon limitation of knowledge in the medical community at large and not a limitation - whether based on lack of expertise, insufficient information, or unprocured testing - of the individual examiner.

4.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.



_________________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).




